                          EXHIBIT 13


                  Nadine Lee Deposition
                   Supplemental Pages




Case 1:18-cv-01046-WO-JLW Document 39-1 Filed 06/08/21 Page 1 of 5
Case 1:18-cv-01046-WO-JLW Document 39-1 Filed 06/08/21 Page 2 of 5
                                                                         Page 74
  1   7th, I believe.     And then I have a consequential
  2   conversation with her on 12th.
  3        Q     Did you record your conversation with Sherry
  4   Spesock on the 7th of December of 2016?
  5        A     No, I did not.
  6        Q     Why not?
  7        A     Because that's just a -- well, I didn't see
  8   -- think there's a very, very serious issue that I
  9   need to recall it.
 10        Q     Tell me about your conversation then on
 11   December 7th, 2016, with Sherry Spesock.            Why did you
 12   initiate that conversation with Sherry?
 13        A     Because I was on my P -- PTO.          I went in for
 14   meeting early in the morning.         And, I believe, after
 15   the meeting Liliana called me to her office.             That's
 16   the first time I knew that she was moving into that
 17   office.   And she told me she is my boss from now on
 18   because the original arrangement was after Colbert
 19   left, all of us that report to Colbert were report to
 20   Sherry.   And when I come back, that's what I
 21   understand.    And Colbert specific tell us, oh, this is
 22   the arrangement when she left.         And then that day, I
 23   -- I went into the office and being called by Liliana
 24   into Colbert's office and informed this change, so I
 25   didn't say anything.      I -- and she start talking about


Post Office Box 9781 CHERYL RAY & ASSOCIATES, LLC            Tel:    336-379-1549
Greensboro, NC 27429       Reporting Service                 Fax:    336-379-0191

        Case 1:18-cv-01046-WO-JLW Document 39-1 Filed 06/08/21 Page 3 of 5
                                                                         Page 75
  1   one of my job responsibility.         And she say she doesn't
  2   like that.    She want me to share that with Henri.            I
  3   didn't say much about it at the time because she just
  4   inform me that she was my boss.         And I did not hear
  5   from anybody else, so I went to talk to Sherry and
  6   just to confirm if this is what happened.            And why am
  7   I being demoted again since we were all report to
  8   Colbert when she left.       Now I'm being demoted again
  9   under Liliana.     And she say that, yes, this is what
 10   happened.    Marc decide that.      And I share my concern.
 11   I say why is that because my two -- well, it's,
 12   basically, the same conversation with Colbert.
 13        Q      Did your pay change when you started to
 14   report to Liliana?
 15        A      Did my what change?
 16        Q      Did your -- did your money -- your income --
 17   change when you started to report to Liliana?
 18        A      No.
 19        Q      Did your title change when you started to
 20   report to Liliana as your manager?
 21        A      No.
 22        Q      Why did you -- did someone tell you that it
 23   was a demotion to report to Liliana?
 24        A      Well, to me it was because, you know, when
 25   you report to a -- a director and now you do -- you


Post Office Box 9781 CHERYL RAY & ASSOCIATES, LLC            Tel:    336-379-1549
Greensboro, NC 27429       Reporting Service                 Fax:    336-379-0191

        Case 1:18-cv-01046-WO-JLW Document 39-1 Filed 06/08/21 Page 4 of 5
                                                                         Page 85
  1   evaluation is Liliana, so I don't know who did that.
  2          Q       The recording we have, is that the complete
  3   conversation between you and Sherry Spesock from
  4   December 12, 2016?
  5          A       I believe so.
  6          Q       It's mentioned in -- I -- in, I think,
  7   several places that Sherry Spesock made a comment, if
  8   Spesock could survive a hostile environment, so could
  9   you.       Did that come from this conversation, on
 10   December 12, 2016, with Sherry?
 11          A      Yes.
 12          Q      Okay.   So is it -- so it's within the
 13   recording where she talks about Marty; is that right?
 14          A      Correct.
 15          Q      Okay.   All right.   That specific comment --
 16          A      That's my take away.
 17          Q      Okay.   So -- so the comment if Spesock could
 18   survive a hostile environment, so could you is your
 19   take away from your recorded conversation with Sherry
 20   Spesock on December 12th?
 21          A      And -- and she constantly tell me this
 22   should work out this will work out, this will work
 23   out.
 24          Q      Okay.   I -- I just wanted to make -- I just
 25   wanted to know where that kind of comment that I saw


Post Office Box 9781 CHERYL RAY & ASSOCIATES, LLC            Tel:    336-379-1549
Greensboro, NC 27429       Reporting Service                 Fax:    336-379-0191

        Case 1:18-cv-01046-WO-JLW Document 39-1 Filed 06/08/21 Page 5 of 5
